                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICKY G. JOURNEY,                 )
                                  )
                   Petitioner,    )                         8:19CV89
                                  )
             v.                   )
                                  )
NEBRASKA MENTAL HEALTH            )                          ORDER
BOARD, BUFFALO COUNTY             )
MENTAL HEALTH BOARD,              )
STEPHEN LOWE, MICHAEL             )
LAWSON, RICHARD BEECHER,          )
AARON BISHOP, KARI R. FISK,       )
AGNES STAIRS, MARY PAINE,         )
Doctors, JOHN H. MARSH, Judge,    )
TROY KEITH, TAMMY JACKSON, )
ANTONIO HANIGAN, Doctor,          )
TONY CRUZ, CATHY SHEAIR,          )
DR. JEFF MELVIN, and JOHN         )
KROLL, RN, Facility Operating     )
Officer, Norfolk Regional Center, )
                                  )
                   Respondents.   )
                                  )


      This matter is before the court on preliminary review of Petitioner Ricky G.
Journey’s Petition for Writ of Habeas Corpus (Filing No. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s claims,
when liberally construed, are potentially cognizable in federal court. Condensed and
summarized for clarity, Petitioner’s claims are:

      CLAIM ONE:          Petitioner received ineffective assistance of defense
                          counsel because counsel (a) failed to perfect an
                          appeal from the adverse decision of the Buffalo
                          County, Nebraska Mental Health Board regarding
                          proceedings (following Petitioner’s completion of
                           his prison sentence) commenced under the Sex
                           Offender Commitment Act, Neb. Rev. Stat. § 71-
                           1201, et seq. (West); (b) failed to demand an open
                           hearing where Petitioner’s witnesses could attend;
                           (c) in concert with the prosecutor, sought or allowed
                           a second psychological evaluation without
                           Petitioner’s authorization; (d) in concert with the
                           prosecutor, actively worked against Petitioner’s
                           interests.

      CLAIM TWO:           The Petitioner was denied due process of law
                           because Petitioner was not afforded a fair and
                           impartial hearing in accordance with the Nebraska
                           statutes.1

       The court determines that these claims, when liberally construed, are potentially
cognizable in federal court. However, the court cautions Petitioner that no
determination has been made regarding the merits of these claims or any defenses to
them or whether there are procedural bars that will prevent Petitioner from obtaining
the relief sought.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (Filing No. 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.     By April 29, 2019, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following text:


      1
        Petitioner’s habeas petition is prolix. Other than the claims recited above, any
other claims are dismissed because it plainly appears from the petition and attached
exhibits that Petitioner is not entitled to relief.
                                           2
April 29, 2019: deadline for Respondent to file state court records in support of
answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

            A.    The motion for summary judgment must be accompanied by a
                  separate brief, submitted at the time the motion is filed.

            B.    The motion for summary judgment must be supported by any state
                  court records that are necessary to support the motion. Those
                  records must be contained in a separate filing entitled:
                  “Designation of State Court Records in Support of Motion for
                  Summary Judgment.”

            C.    Copies of the motion for summary judgment, the designation,
                  including state court records, and Respondent’s brief must be
                  served on Petitioner except that Respondent is only required to
                  provide Petitioner with a copy of the specific pages of the record
                  that are cited in Respondent’s motion and brief. In the event that
                  the designation of state court records is deemed insufficient by
                  Petitioner or Petitioner needs additional records from the
                  designation, Petitioner may file a motion with the court requesting
                  additional documents. Such motion must set forth the documents
                  requested and the reasons the documents are relevant to the
                  cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the court.

                                        3
            E.     No later than 30 days after Petitioner’s brief is filed, Respondent
                   must file and serve a reply brief. In the event that Respondent
                   elects not to file a reply brief, he should inform the court by filing
                   a notice stating that he will not file a reply brief and that the
                   motion is therefore fully submitted for decision.

            F.     If the motion for summary judgment is denied, Respondent must
                   file an answer, a designation and a brief that complies with terms
                   of this order. (See the following paragraph.) The documents must
                   be filed no later than 30 days after the denial of the motion for
                   summary judgment. Respondent is warned that failure to file an
                   answer, a designation and a brief in a timely fashion may
                   result in the imposition of sanctions, including Petitioner’s
                   release.

      4.    If Respondent elects to file an answer, the following procedures must be
followed by Respondent and Petitioner:

            A.     By April 29, 2019, Respondent must file all state court records
                   that are relevant to the cognizable claims. See, e.g., Rule 5(c)-(d)
                   of the Rules Governing Section 2254 Cases in the United States
                   District Courts. Those records must be contained in a separate
                   filing entitled: “Designation of State Court Records in Support of
                   Answer.”

            B.     No later than 30 days after the relevant state court records are
                   filed, Respondent must file an answer. The answer must be
                   accompanied by a separate brief, submitted at the time the answer
                   is filed. Both the answer and the brief must address all matters
                   germane to the case including, but not limited to, the merits of
                   Petitioner’s allegations that have survived initial review, and

                                          4
     whether any claim is barred by a failure to exhaust state remedies,
     a procedural bar, non-retroactivity, a statute of limitations, or
     because the petition is an unauthorized second or successive
     petition. See, e.g., Rules 5(b) and 9 of the Rules Governing
     Section 2254 Cases in the United States District Courts.

C.   Copies of the answer, the designation, and Respondent’s brief
     must be served on Petitioner at the time they are filed with the
     court except that Respondent is only required to provide Petitioner
     with a copy of the specific pages of the designated record that are
     cited in Respondent’s answer and brief. In the event that the
     designation of state court records is deemed insufficient by
     Petitioner or Petitioner needs additional records from the
     designation, Petitioner may file a motion with the court requesting
     additional documents. Such motion must set forth the documents
     requested and the reasons the documents are relevant to the
     cognizable claims.

D.   No later than 30 days after Respondent’s brief is filed, Petitioner
     must file and serve a brief in response. Petitioner must not submit
     any other documents unless directed to do so by the court.

E.   No later than 30 days after Petitioner’s brief is filed, Respondent
     must file and serve a reply brief. In the event that Respondent
     elects not to file a reply brief, he should inform the court by filing
     a notice stating that he will not file a reply brief and that the merits
     of the petition are therefore fully submitted for decision.

F.   The clerk of the court is directed to set a pro se case management
     deadline in this case using the following text: May 29, 2019:
     check for Respondent’s answer and separate brief.

                             5
       5.    No discovery shall be undertaken without leave of the court. See Rule 6
of the Rules Governing Section 2254 Cases in the United States District Courts.

      DATED this 14th day of March, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                         6
